DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the planarization process of claim 6, which is to be done on the structure formed by claim 5 as shown in Figure 7, and (b) the claimed first point-second point arrangement of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    554
    815
    media_image1.png
    Greyscale

Regarding (a): Claim 5 requires that the formation of the second isolation structure (114) be by patterning from the first surface (110fs) of the substrate (110) and extending into the substrate (110) to a second point vertically below the first point, which is the bottom of a trench formed and filled with dielectric to form the first isolation structure (112), per claim 4, which claim 5 depends from.  Claim 6 then requires a planarization process to align the top surfaces of the first and second isolation structures (112, 114).  The top surfaces of the first and second isolation structures (112, 114) would be at the first surface (110fs) as in Figure 81 or, as in Figure 7, at the surface protruding from first surface (110fs).  However, neither of these claimed planarizing steps is shown in the drawings.  Note: The Office interprets the language of claim 5 (“vertically below”) as directly below, not below and offset, as is shown in a number of applicants’ other figures.
Regarding (b): Claim 17 requires the first isolation structure to extend from the first surface (110fs) of the substrate (110) to a first point vertically above the first surface (110fs), and the second isolation structure (114) to extend from the first surface (110fs) of the substrate (110) to a second point vertically above the first point.  When forming the device and when the substrate first surface (110fs) is at top, as in applicants’ Figures 9-12, the first and second isolation structures (112, 114) are formed on or in, respectively, the substrate (110) from the first surface (110fs).  The direction, “vertically above”, would be above the upper, first surface, as shown in applicants’ Figures 9-12.  The claim language suggests that the second isolation structure should jut out above the first isolation structure because that would be the direction “above”.  Compare with applicants’ claim 5. The Office notes that after the device is formed, then the first surface (110fs) is at the bottom, and in this instance, the direction may be considered to be “vertically above”, as applicants’ Figure 7.  However, because of the inconsistency in claim term usage, the drawings are objected to because it is unclear whether the drawings are showing the claimed subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 2: After “2019,”, add “now U.S. Pat. No. 10,991,667, issued April 27, 2021,”.
Page 22, paragraph 79, last line: Delete “In some” at the end of the line.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, which depends from claim 15: Claim 17 requires the first isolation structure to extend from the first surface of the substrate to a first point vertically above the first surface, and the second isolation structure to extend from the first surface of the substrate to a second point vertically above the first point.  When forming the device and when the substrate first surface (110fs) is at top, the first and second isolation structures (112, 114) are formed on or in, respectively, the substrate (110) from the first surface (110fs).  The direction, “vertically above”, would be above the upper, first surface (110fs), for example as shown in applicants’ Figure 7, during processing, such as shown in applicants’ Figures 9-12.  The claim language suggests that the second isolation structure (114) should jut out above the first isolation structure (112) because that would be a second point “above” the first point.  Compare with applicants’ claim 5. The Office notes that after the device is formed, then the first surface (110fs) is at the bottom, and in this instance, the direction may be considered to be “vertically above”, as applicants’ Figure 7.  Because the claim language is confusing, claim 17 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Pat. Pub. No. 2015/0255495, Figures 5A-5P, and further in view of Tai, U.S. Pat. Pub. No. 2018/0240833 and Shin, U.S. Pat. Pub. No. 2019/0148439, Figures 5, 14, 15.

Park, Figures 5A-5F:

    PNG
    media_image2.png
    429
    628
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    445
    657
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    445
    665
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    446
    667
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    451
    671
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    452
    668
    media_image7.png
    Greyscale





Park Figures 5G-5L:

    PNG
    media_image8.png
    420
    628
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    436
    647
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    455
    683
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    456
    684
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    430
    642
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    443
    663
    media_image13.png
    Greyscale





Park Figures 5M-5P:

    PNG
    media_image14.png
    444
    673
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    433
    647
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    449
    678
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    441
    657
    media_image17.png
    Greyscale

Tai Figure 1D:			Shin, Figure 5:

    PNG
    media_image18.png
    301
    466
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    438
    618
    media_image19.png
    Greyscale



Shin, Figures 14, 15:

    PNG
    media_image20.png
    433
    611
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    436
    612
    media_image21.png
    Greyscale

Regarding claim 9: Park Figures 5A-5P discloses a method for forming a semiconductor structure, the method comprising: forming a first isolation structure (115) on a front-side surface (FS) of a substrate (120); forming a second isolation structure (152) in the substrate (120) such that the second isolation structure (152) continuously extends from the front-side surface (FS) of the substrate (120) to a back-side surface (BS) of the substrate (120), wherein the back-side surface (BS) is opposite the front-side surface (FS); forming an interconnect structure (155, 161) along the front-side surface (FS) of the substrate (120), wherein the interconnect structure (155, 161) comprises a conductive wire layer (161b) disposed within a dielectric structure (155); and forming a bond pad (151) within the substrate (120) such that the bond pad (151) extends to the conductive wire layer (161b), wherein portions the bond pad (151) are disposed laterally between inner sidewalls of the second isolation structure (152).  Park specification ¶¶ 119-142.  Park does not disclose forming a bond pad within the substrate such that the bond pad extends through the first isolation structure to the conductive wire layer, wherein the bond pad is disposed laterally between inner sidewalls of the second isolation structure.
Tai Figure 1D discloses a bond pad (116, 120) such that the bond pad extends through a first isolation structure (STI 114) to the conductive wire layer (126).  Tai specification ¶¶ 26, 27, 12, 16.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tai design in Park because the modification would protect against short circuits.
Shin Figure 5 discloses a bond pad (150B) that is disposed laterally between inner sidewalls of the second isolation structure (160).  Shin specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Shin design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 10, which depends from claim 9: The combination discloses forming the second isolation structure (Park, 152) comprises: performing an etch process into the back-side surface (Park, BS) of the substrate (Park, 120) to define an opening (Park, 152T) within the substrate (Park, 120), wherein the etch process removes at least a portion of the first isolation structure (Tai, STI 114) and at least a portion of the dielectric structure (Park, 155); depositing a dielectric material (Park, 170; Shin, 162) within the opening (Park 152T) such that the dielectric material (Park, 170) continuously extends along a sidewall of the first isolation structure (Tai, STI 114) to a sidewall of the dielectric structure (Park, 155); and performing a planarization process into the dielectric material (Shin,160), thereby defining the second isolation structure (Park, 152; Shin 160).  Park specification ¶¶ 119-142; Tai specification ¶¶ 26, 27, 12, 16; Shin specification ¶¶ 108-114.
Regarding claim 11, which depends from claim 9: Tai discloses the bond pad (116, 120) comprises an upper conductive body (116) and conductive protrusions (120) underlying the upper conductive body (116), wherein the conductive protrusions (120) directly contact the first isolation structure (STI 114).  Tai specification ¶¶ 26, 27, 12, 16.
Regarding claim 14, which depends from claim 9: Tai discloses that the bond pad (116, 120) directly contacts the first isolation structure (STI 114).  Id.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, and further in view of Tai.
Park, Figure 1B:

    PNG
    media_image22.png
    446
    679
    media_image22.png
    Greyscale

Regarding claim 15: Park Figure 1B discloses a semiconductor structure (100A), comprising: a substrate (120) having a first surface (FS) opposite a second surface (BS); a bond pad (151) extending through the substrate (120); and a second isolation structure (152) disposed within the substrate (120) and laterally wrapped around the bond pad (150).  Park does not disclose a first isolation structure disposed along the first surface of the substrate or that at least a portion of the first isolation structure is disposed laterally between inner sidewalls of the second isolation structure.
Tai Figure 1D discloses a first isolation structure (STI 114) disposed along the first surface of the substrate (110), with the bond pad (116, 120) extending through the first isolation structure (STI 114).  Tai specification ¶¶ 26, 27, 12, 16.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tai design in Park because the modification would protect against short circuits.  Once combined, the combination discloses that at least a portion of the first isolation structure is disposed laterally between inner sidewalls of the second isolation structure because the first isolation structure is direction beneath the bond pad, which must pass through the first isolation structure to contact a metallization line in a lower insulation layer, which is Park’s configuration.
Regarding claim 16, which depends from claim 15: Tai discloses that the bond pad directly contacts the first isolation structure.  See id., Tai Figure 1D.
Regarding claim 17, which depends from claim 15: To the extent that the term “vertically above” is interpreted as within the substrate, the combination discloses that the first isolation structure (Tai, STI 110) continuously extends from the first surface (Park, FS) of the substrate (Park, 120) to a first point vertically above the first surface (Park, FS), wherein the second isolation structure (Park 152) continuously extends from the first surface (Park, FS) of the substrate (Park 120) to a second point vertically above the first point.  See Park Figure 1B; Tai Figure 1D.  
Regarding claim 18, which depends from claim 15: Tai discloses that the bond pad (116, 120) comprises an upper conductive structure (116) and conductive protrusions (120) extending from the upper conductive structure (116) to a point below the first isolation structure (STI 114), wherein the conductive protrusions (120) extend through the first isolation structure (STI 114).  Tai specification ¶¶ 26, 27, 12, 16.  
Regarding claim 20, which depends from claim 15: The combination discloses that the first isolation structure (Tai, STI 114) continuously extends from a first inner sidewall of the second isolation structure (Park 152; Tai 108) to a sidewall of the bond pad (Tai 116, 120).  Id.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Tai, and Shin, and further in view of Yang, U.S. Pat. Pub. No. 2017/0047301, Figures 1A-1F.
Yang, Figures 1A, 1B:

    PNG
    media_image23.png
    229
    672
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    360
    693
    media_image24.png
    Greyscale

Yang, Figures 1C-1F:

    PNG
    media_image25.png
    424
    702
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    394
    641
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    388
    631
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    407
    657
    media_image28.png
    Greyscale

Regarding claim 12, which depends from claim 9:  The combination discloses forming the bond pad comprises: performing a first etching process on the back-side surface (Park, BS) of the substrate (Park, 120) to define a bond pad opening (Park, 151H) in the substrate (Park, 120) that exposes a surface of the first isolation structure (Tai, STI 114); wherein the bond pad (Park, 151; Shin 150B) is formed within the bond pad opening (151H).  Park specification ¶¶ 119-142; Tai specification ¶¶ 26, 27, 12, 16; Shin specification ¶ 70.  The combination does not disclose forming the bond pad comprises: forming an insulator layer over the substrate such that the insulator layer lines the bond pad opening and covers the surface of the first isolation structure; and performing a second etching process on the first isolation structure and the dielectric structure, thereby expanding the bond pad opening and exposing a surface of the conductive wire layer.
Yang Figures 1A-1F disclose forming the bond pad (180) comprises: performing a first etching process on the back-side surface of the substrate (110) to define a bond pad opening (152) in the substrate (110) that exposes a surface of the first trench insulation structure (10); forming an insulator layer (160) over the substrate (110) such that the insulator layer (160) lines the bond pad opening (152) and covers the surface of the first trench insulation structure (10); and performing a second etching process on the first trench insulation structure (10) and the dielectric structure (120), thereby expanding the bond pad opening (152) and exposing a surface of the conductive wire layer (132), wherein the bond pad (180) is formed within the bond pad opening (152).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yang steps in the combination because the modification would have involved a selection of a known method for making a bond pad opening based on its suitability for its intended use.
Regarding claim 13, which depends from claim 12: Yang Figures 1E-1F disclose performing a third etching process into an upper portion of the bond pad (180) such that the upper portion of the bond pad (180) is laterally offset from the insulator layer (160) by a non-zero distance.  Yang specification ¶ 56.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,991,667 [hereinafter “the ’667 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1: Claim 18 of the ’667 patent discloses a method for forming a semiconductor structure (lines 1-2), the method comprising: forming a first isolation structure on a first surface of a substrate (lines 3-4), forming a second isolation structure into the first surface of the substrate (lines 5-6), wherein sidewalls of the first isolation structure are disposed laterally between inner sidewalls of the second isolation structure (lines 8-10); and forming a bond pad in the substrate such that the second isolation structure continuously laterally wraps around the bond pad (lines 22-25).
Regarding claim 2, which depends from claim 1: Claim 18 of the ’667 patent discloses that the bond pad extends through the first isolation structure (see lines 8-25).
Regarding claim 8, which depends from claim 1: Claim 18 of the ’667 patent discloses forming an interconnect structure on the first surface of the substrate (lines 11-13), wherein the interconnect structure includes a conductive wire layer (id.), wherein the bond pad continuously extends from a second surface of the substrate (see lines 14-25), through the first isolation structure (see lines 8-25), to the conductive wire layer (see id.), wherein the first surface of the substrate is opposite the second surface of the substrate (see lines 6-8).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’667 patent in view of Shin, Figure 5.
Regarding claim 3, which depends from claim 1: Claim 1 does not disclose the bond pad is laterally offset from the inner sidewalls of the second isolation structure by a non-zero distance.  
Shin Figure 5, directed to similar subject matter, discloses that the bond pad (150B) is laterally offset from the inner sidewalls of the second isolation structure (160) by a non-zero distance.  Shin specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Shin design in claim 1 of the ’667 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’667 patent in view of Park, Figure 1B.
Regarding claim 9: Claim 18 of the ’667 patent discloses a method for forming a semiconductor structure (lines 1-2), the method comprising: forming a first isolation structure on a front-side surface of a substrate (lines 3-4); forming a second isolation structure in the substrate such that the second isolation structure extends from the front-side surface of the substrate to a back-side surface of the substrate (lines 5-10), wherein the back-side surface is opposite the front-side surface (see id.); forming an interconnect structure along the front-side surface of the substrate (lines 11-13), wherein the interconnect structure comprises a conductive wire layer disposed (id.); and forming a bond pad within the substrate such that the bond pad extends through the first isolation structure to the conductive wire layer (lines 8-25), wherein the bond pad is disposed laterally between inner sidewalls of the second isolation structure (lines 22-25).  Claim 18 does not disclose that the that the second isolation structure continuously extends from the front-side surface of the substrate to a back-side surface of the substrate and does not disclose that the interconnect structure comprises a conductive wire layer disposed within a dielectric structure.
Park Figure 1B, directed to similar subject matter, discloses that the second isolation structure (152) continuously extends from the front-side surface (FS) of the substrate (120) to a back-side surface (BS) of the substrate (120) and discloses that the interconnect structure comprises a conductive wire layer (161b) disposed within a dielectric structure (155).  Park specification ¶¶ 67-74.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park design in claim 18 of the ’667 patent because the modification would have involved a selection of a known design based on its suitability for its intended use in providing an electrical connection to the device and an isolation region surrounding the bond pad.	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ’667 patent in view of Tai, Figure 1D.
Regarding claim 14, which depends from claim 9:  Claim 18 is silent as to whether the bond pad directly contacts the first isolation structure.  
Tai, directed to similar subject matter discloses that its bond pad (116) directly contacts the first isolation structure (STI 114).  Tai specification ¶¶ 26, 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tai design in claim 18 of the ’667 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’667 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 15: Claim 1 of ’667 patent discloses a semiconductor structure (line 1), comprising: a substrate having a first surface opposite a second surface (lines 2-3); a bond pad extending through the substrate (lines 4-5); a first isolation structure disposed along the first surface of the substrate (lines 6-8); and a second isolation structure disposed within the substrate and laterally wrapped around the bond pad (lines 9-14), wherein at least a portion of the first isolation structure is disposed laterally between inner sidewalls of the second isolation structure (lines 14-16).
Regarding claim 19, which depends from claim 15: Claim 1 of ’667 patent discloses that the first isolation structure is laterally offset from the inner sidewalls of the second isolation structure by a non-zero distance (see lines 14-16).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’667 patent in view of Tai, Figure 1D.
Regarding claim 16, which depends from claim 15:  Claim 1 is silent as to whether the bond pad directly contacts the first isolation structure.  
Tai, directed to similar subject matter,
 discloses that its bond pad (116) directly contacts the first isolation structure (STI 114).  Tai specification ¶¶ 26, 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tai design in claim 1 of the ’667 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’667 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 18, which depends from claim 15: Claim 3 of the ’667 patent, which depends from claim 1 of the ’667 patent, discloses that the bond pad comprises an upper conductive structure and conductive protrusions extending from the upper conductive structure to a point below the first isolation structure, wherein the conductive protrusions extend through the first isolation structure (lines 3-12).
Allowable Subject Matter
Claim 1-3 and 8 would be allowable if a terminal disclaimer were filed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein sidewalls of the first isolation structure are disposed laterally between inner sidewalls of the second isolation structure”, in combination with the remaining limitations of the claim.
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “forming the first isolation structure comprises: selectively etching the first surface of the substrate to form a trench that extends into the first surface of the substrate to a first point; and depositing a first dielectric material in the trench”, in combination with the remaining limitations of the claim.
With regard to claims 5 and 6: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “performing a first etch into the substrate that defines first openings within the substrate and exposes a surface of the first isolation structure; performing a second etch into the substrate that expands the first openings and removes at least a portion of the first isolation structure; forming plug structures within the first openings such that the plug structures contact sidewalls of the first isolation structure; performing a third etch into the substrate that defines a bond pad opening over the plug structures; and removing the plug structures thereby expanding the bond pad opening, wherein the bond pad is formed in the bond pad opening”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the first isolation structure is laterally offset from the inner sidewalls of the second isolation structure by a non-zero distance”, in combination with the remaining limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, applicants’ Figure 8 does not show the second isolation structures (114) extending to a second point vertically below the first point because the second isolation structures (114) are offset from the first isolation structures (112).